NUMBER 13-20-00262-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ADRIANA TORRES D/B/A COQUETAS,                                              Appellant,

                                           v.

ARACELY OROZCO D/B/A MIA VICTORIA,                                          Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.



                        MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
               Memorandum Opinion by Justice Benavides

        Appellant Adriana Torres d/b/a Coquetas filed a notice of appeal from a judgment

rendered in favor of appellee, Aracely Orozco d/b/a Mia Victoria, in a breach of contract

case.
       On June 1, 2020, appellant filed her notice of appeal. On July 13, 2020, the Clerk

of this Court requested appellant to pay the $205.00 filing fee for the notice of appeal

within ten days. Appellant did not pay the fee. On October 27, 2020, the Clerk of this

Court notified appellant that she was delinquent in paying the fee and advised appellant

that we would dismiss her appeal unless the filing fee was paid within ten days. See TEX.

R. APP. P. 42.3(c). To date, appellant has not paid the filing fee or otherwise responded

to the notices from the Clerk.

       The Court, having examined and fully considered the documents on file and

appellant’s failure to pay the filing fee, is of the opinion that this appeal should be

dismissed. See id. R. 42.3(b),(c) (authorizing the court to dismiss an appeal for want of

prosecution or because appellant has failed to comply with a requirement of the appellate

rules, a court order, or a notice from the clerk requiring a response or other action within

a specified time); Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San

Antonio 2017, no pet.). Accordingly, we dismiss this appeal for want of prosecution and

because appellant failed to comply with the requirements of the appellate rules and

directives from the Clerk. See TEX. R. APP. P. 42.3(b),(c).


                                                               GINA M. BENAVIDES
                                                               Justice

Delivered and filed the
7th day of January, 2021.




                                             2